Title: From James Madison to Robert Mackay, 7 January 1821
From: Madison, James
To: Mackay, Robert


                
                    Dr. Sir
                    Jany 7. 1821
                
                An accident to the Saw of my Sawmill requires a new one immediately, the season being now favorable for using it. Will you be so obliging as to have a good one chosen, & held ready for the application of Mr. Howard’s waggoner, who will be down very quickly after this reaches you. If he shd fail, I will authorise some other waggoner to bring up the Saw.
                The sickness in my family and other circumstances have suspended the carr[i]age of my flour to Market. As you can estimate the prospect of prices better than I can at this distance I must leave it with your discretion, to dispose of what may be on hand or hereafter arrives at whatever moment you may judge most favorable. Be so good as to drop me a Sketch of the state of Accts. between us. Yrs. with friend[l]y respects.
                
                    J. M
                
            